Cole, Judge:
J. J. Gavin & Co., Inc. (Salomon & Phillips) v. United States, 38 C. C. P. A. 69, C. A. D. 441, the record in which was incorporated herein by consent, is controlling of the present case, relating to dutiable value of leather preservatives, covered by appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof.
Established facts in the cited case showed that in the ordinary course of trade in the country of exportation it was the universal practice for manufacturers of and dealers in merchandise, like that under consideration, to allow discounts on total money value of different purchases, and that all purchasers received discounts upon the total amount of the invoice, the lower the amount, the less the discount; and the higher the amount, the higher the discount, until a maximum of 17% per centum on a total amount of £10 or over is reached. Here, as there, the importer seeks the maximum discount of 17% per centum discount on entered values.
Disallowing said discount, the court, in the Gavin & Co., Inc., case, supra, held that the statute (section 500 of the Tariff Act of 1930 (19 U. S. C. § 1500) and section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c))), contemplates an appraised valuation of imported articles “based upon the unit of quantity and not upon a total money value,” and that it cannot include values of other merchandise in combination with the particular items the subject of reappraisement.
The cited case further found that a trade discount of 2% per centum plus cash discount of 2% per centum, was freely offered to all purchasers in the ordinary course of trade without regard to the class of trade or particular monetary value of orders placed, and therefore held such discounts were allowable in determining proper dutiable value.
A written stipulation of submission establishes foreign value, section 402 (c), as amended, supra, to be the proper basis for appraisement of the merchandise in question, and that such statutory values are the entered unit values, less 2% per centum trade discount, less 2% per centum cash discount, plus cases and packing. Judgment will be rendered accordingly.